Citation Nr: 1500606	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-27 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right forearm/wrist scar.

2.  Entitlement to a disability rating in excess of 10 percent for a lateral chest scar.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 


FINDINGS OF FACT

1.  The Veteran has a one centimeter linear superficial right wrist scar and a superficial .6 x .5 cm. scar on the right forearm which are stable; the forearm scar is painful.  

2.  The Veteran's superficial two centimeter linear lateral chest scar is neither unstable nor painful.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a right wrist/forearm scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.118 Diagnostic Code 7804 (2014).

2.  The criteria for a disability rating in excess of 10 percent for a lateral chest scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.118 Diagnostic Codes 7804 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations delineate VA's duties to notify and assist claimants seeking VA benefits.   See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Claims for an increased rating require notice that, in order to substantiate the claim, information and evidence must be provided demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  The claimant should also be notified that should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes and an effective date will be assigned.  38 U.S.C.A. § 5103(a); See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

An October 2010 letter, sent prior to the initial unfavorable rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of his and VA's respective responsibilities in obtaining evidence and information.  VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that have not been obtained.  

The Veteran underwent VA examinations in October 2010 and May 2012 which involved a review of the Veteran's claims file, an in-person interview, and a physical assessment.  The Board finds these examinations to be adequate to evaluate the impact of the Veteran's disability on his earning capacity as the effects of the condition have been measured and described in sufficient detail so that the Board's evaluation will be fully informed.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Pursuant to Diagnostic Code 7801, scars that are deep and non-linear are assigned a 10 percent rating when covering an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  A 20 percent rating is assigned when covering an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  

Diagnostic Code 7802 provides a 10 percent rating for superficial, non-linear scars covering an area or areas of 144 square inches (929 sq. cm.) or greater.  

Under Diagnostic Code 7804, a 10 percent rating is assigned for one or two scars that are unstable or painful.  A 20 percent rating is assigned for three or four scars that are unstable or painful.  

III.  Analysis

The Veteran sustained the scars at issue during an in-service training accident where a mortar round misfired.  He is separately evaluated for the resulting orthopedic impairment to his right upper extremity, and for restrictive lung disease.  The orthopedic and respiratory aspects of his disability are not at issue in this appeal.  

The Veteran's scars were inspected during an October 2010 VA examination.  In her report the examiner noted that the Veteran reported no treatment or current symptoms from his scars.  The examiner further noted no limitations on routine daily activities or employment due to the scars.  The examiner indicated that she was unable to measure the scars appropriately, and therefore, their dimensions were not recorded.  

The Veteran underwent another examination specific to his scars in May 2012.  The Veteran reported no worsening since the previous exam, but stated that the scar on his arm hurt.  The examiner noted that the Veteran had a 1 centimeter linear scar at the wrist; a.6 cm x.5 cm. scar on the forearm, and a 2 centimeter linear chest scar.  None were deep or unstable.  

The evidence of record does not indicate that a higher rating is warranted for the disabilities at issue.  None of the scars are deep, unstable, nor of a sufficient size to warrant a higher rating under any applicable diagnostic code.  Only one of the scars was painful.  Accordingly, a basis upon which to assign an increased rating for the Veteran's fragment wound scars has not been presented.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability in that size and discomfort are considered in the rating criteria.  Furthermore, the Veteran does not contend, and the evidence of record does not suggest, that his scars have caused him to miss work or have resulted in any hospitalizations.  The rating criteria are therefore adequate to evaluate the Veteran's scars and referral for consideration of extraschedular rating is not warranted.


ORDER

A disability rating in excess of 10 percent for a right wrist/forearm scar is denied.

A disability rating in excess of 10 percent for a lateral chest scar is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


